American Beacon The London Company Income Equity Fund Supplement dated March 5, 2013 to the Statement of Additional Information dated December 31, 2012 The information below supplements the Statement of Additional Information dated December 31, 2012 and is in addition to any other supplement(s): In the “Portfolio Managers” section for American Beacon Advisors, Inc., the following is added: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance- Based Name of Investment Advisor and Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts American Beacon Advisors, Inc. Cynthia Thatcher* 7 ($2.0 bil) N/A 1 ($1.8 bil) N/A N/A N/A *Information provided as ofJanuary 31, 2013. In the Portfolio Managers section-Ownership of Funds sub-section for American Beacon Advisors, Inc. is deleted and replaced with the following: Name of Investment Advisor and Portfolio Manager Zebra Global Equity Fund Zebra Small Cap Equity Fund Flexible Bond Fund SiM High Yield Opportunities Fund The London Co. Income Equity Fund American Beacon Advisors, Inc. Wyatt Crumpler None None None None None Adriana R. Posada None None $10,001-$50,000 N/A N/A Kirk L. Brown N/A N/A N/A None N/A Gene L. Needles, Jr. None None None None None Cynthia M. Thatcher* N/A N/A N/A N/A None *Information provided as ofJanuary 31, 2013. In the “Portfolio Managers” section, all references to Thomas E. Megson are deleted. ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
